                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


FEYSAL AYATI-GHAFFARI                             §
                                                  §   Civil Action No. 4:18-CV-483
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
JP MORGAN CHASE BANK, N.A., ET AL.                §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 8, 2019, the report of the Magistrate Judge (Dkt. #92) was entered containing

proposed findings of fact and recommendations that Plaintiff Feysal Ayati-Ghaffari’s “Motion for

Relief from Evidenceless-Summary Judgment Fraud and Misconduct Res Judicata & Collateral

Estoppel JPMC Foreclosure in this Non Real Estate Related Issue” (Dkt. #8) and “Motion for

Evidenceless-Summary Judgment Ex. ‘A’ Fraud and Misconduct JPMC Foreclosure Without

Attachment ‘Part 2’” (Dkt. #81) each be denied.

       Plaintiff has made numerous filings since the entry of the Report, none of which directly

state objections to the instant Report. Therefore, having received the report of the United States

Magistrate Judge, and no objections thereto having been timely filed, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and adopts the Magistrate

Judge’s reports as the findings and conclusions of the Court.

       It is, therefore, ORDERED that Plaintiff Feysal Ayati-Ghaffari’s “Motion for Relief from

Evidenceless-Summary Judgment Fraud and Misconduct Res Judicata & Collateral Estoppel

JPMC Foreclosure in this Non Real Estate Related Issue” (Dkt. #8) and “Motion for Evidenceless-
.

    Summary Judgment Ex. ‘A’ Fraud and Misconduct JPMC Foreclosure Without Attachment

    ‘Part 2’” (Dkt. #81) are each DENIED.

           IT IS SO ORDERED.

           SIGNED this 20th day of March, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                              2
